Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts on record, Washizuka et al (US 2016/0159158) and Takahashi (US 20050072505 A1), fail to properly disclose or suggest each of the chamfered parts has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and a length of each edge, being a longest extent of the respective edge, extends in parallel with the longitudinal direction of the lateral groove, with respect to each of the lateral grooves, the chamfered part of the corner of the hexagonal block abutting on the lateral groove on one side in the tire circumferential direction is located in a different position in the longitudinal direction of the lateral groove than the chamfered part of the corner of the hexagonal block abutting on the lateral groove on the other side in the tire circumferential direction, and with respect to each of the corners of the hexagonal blocks, a length L10 of the chamfered part, which is measured along the longitudinal direction of the adjacent lateral groove, is in a range from 40% to 60% of a length L13 of the corner, which is measured along the longitudinal direction of the adjacent lateral groove. Claims 2-3, 7, 12, 14, 16-18, 20, 26-35 are dependent on claim 1 and hence allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743